This cause came on for further consideration and upon consideration thereof,
*1209IT IS ORDERED by the court that the requests for clarification be, and the same are hereby, granted.
IT IS FURTHER ORDERED by the court that the effect of the stay granted in the court’s decision of April 8, 1994, 69 Ohio St.3d 225, 631 N.E.2d 582, is to require the Ohio Bureau of Workers’ Compensation and the Industrial Commission of Ohio to continue operations under the status quo as it existed on April 8, 1994, staying only the programs authorized, but not yet implemented, under Am.Sub.H.B. No. 107.
IT IS FURTHER ORDERED by the court that the effect of the stay granted in the court’s decision of April 8, 1994 is to require that the Industrial Commission of Ohio be composed of those members holding office as of April 8, 1994.
IT IS FURTHER ORDERED by the court that, with regard to the referendum question, the parties are referred to Section lc, Article II of the Ohio Constitution.
IT IS FURTHER ORDERED by the court that this entry shall constitute the response of the court to all motions and responses to motions filed in this cause since April 8, 1994.
Moyer, C.J., Douglas, Wright and Resnick, JJ., concur.
AW. Sweeney, F.E. Sweeney and Pfeifer, JJ., dissent and join the dissenting opinion of F.E. Sweeney, J.